Appellant's motion for rehearing asserts as the law that the courts are bound to accept as true testimony of disinterested witnesses to the effect that the appellant was not at the scene of the alleged arson, when same was committed, when said testimony is not discredited by or in conflict with other evidence; and that such is the case here, and that we abused our discretion when we disregarded such testimony and affirmed this case.
There seems little need to debate appellant's (attorney's) propositions. His client under oath, in open court, wholly disputed the testimony given in support of the motion for new trial. He testified under oath that he was guilty of arson; that he burned his own house, which was insured. The mere fact that one left his house at or about noon one day and did not come back to it until the next day, would not be incompatible with his guilt of burning it the night of his absence. He might easily be one of a group of principals, or he might have arranged a time device to set fire to the house. In the case before us appellant offered as his "disinterested witnesses," his wife and his niece, and the husband of said niece, who admitted on cross-examination that he had been indicted and served two penitentiary terms for burglary from different counties; that he had been arrested in two other counties for felony, and had paid a fine in Gonzales County. We think the learned trial judge well within his discretion in declining to grant a new trial upon such a showing, and that we are not called upon to review his action in so doing.
The motion for rehearing is overruled.
Overruled. *Page 659